198 F.2d 72
PARKER,v.WARDEN, MARYLAND PENITENTIARY.
No. 6419.
United States Court of Appeals Fourth Circuit.
Argued June 16, 1952.Decided July 18, 1952.

James Parker, II, pro se.
Kenneth C. Proctor, Asst. Atty. Gen., of Maryland (Hall Hammond, Atty. Gen., of Maryland, on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus.  Appellant with two co-defendants pleaded guilty to the crime of robbery and was sentenced to a term of imprisonment by a Maryland state court.  He complains because he was not granted the same reduction of sentence that was later accorded his co-defendants and asks that he be released from imprisonment under his sentence on that ground.  The Maryland Court has denied a petition based on the same ground.  Parker v. Warden Maryland Penitentiary Md., 84 A.2d 68.  It is perfectly clear that the petition for habeas corpus was properly denied, as the failure or refusal of the state court to reduce appellant's sentence when reducing the sentence of his co-defendants could not possibly render his sentence void so as to authorize his release under habeas corpus by a federal court.  The appeal is entirely without merit and the order appealed from would accordingly be affirmed if the case were properly before us.  In as much, however, as appellant has failed to obtain from the judge who signed the order appealed from a certificate of probable cause, as required by 28 U.S.C.A. § 2253, we are without jurisdiction to entertain the appeal and it must be dismissed.  Berman v. Swenson, Warden, 4 Cir., 177 F.2d 717; Bernard v. Brady, Warden, 4 Cir., 164 F.2d 881.


2
Appeal dismissed.